Citation Nr: 9909888	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-49 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for reactive depression 
with anxiety neurosis and post traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1969 to 
February 1972.

This matter arises from a May 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned a 30 percent disability 
rating subsequent to a 100 percent rating for a period of 
hospitalization in excess of 21 days.  The veteran 
substantively appealed the RO's decision and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The veteran appeared for an RO hearing in April 
1997, and for a hearing before the undersigned Board Member 
in August 1998. 


FINDING OF FACT

The veteran's symptomatology due to PTSD, anxiety and 
depression is most closely productive of total social and 
occupational impairment manifested by avoidance of all 
potentially stressful situation, panic attacks at least twice 
weekly, and limited ability to perform activities of daily 
living because of panic and anger.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 100 
percent for reactive depression with anxiety neurosis and 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9405-9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When evaluating a mental disorder in particular, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).  

The veteran was originally granted service connection for an 
anxiety neurosis in May 1973, effective from the day 
following the veteran's separation from service.  The 
disability was rated at 10 percent.  In February 1975, the 
disability was enlarged to include reactive depression and 
rated at 30 percent following a temporary total rating for 
hospitalization beginning in November 1974.  In May 1977, the 
RO reduced the evaluation to 10 percent and that rating 
remained in effect until recently.  In April 1996, the RO 
assigned a temporary total rating based on a January 1996 VA 
hospital admission with a diagnosis of PTSD.  The veteran's 
rating code was amended to include PTSD.  The RO found that 
the symptomatology was compatible with the already service-
connected condition and assigned a 30 percent disability 
rating.  Another temporary total rating for hospitalization 
was assigned from March 17, 1996, and in May 1996 the RO 
reassigned the 30 percent schedular rating which is the 
subject of this appeal.  

The Board notes that during the pendency of this appeal, the 
regulations governing the rating criteria for psychiatric 
disabilities were revised, effective November 7, 1996.  The 
veteran was assigned a 30 percent disability evaluation 
pursuant to the regulations in effect during the time of his 
original claim, 38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that when a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Therefore, the Board will consider the 
veteran's disability under both the old and the revised 
regulations.  See also Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

After a review of the medical and testimonial evidence, the 
Board finds that the symptomatology of the veteran's anxiety 
and PTSD warrants an increased rating to 100 percent.  
Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, a 100 percent disability rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality; disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic; and explosions of aggressive energy resulting in 
profound retreat from mature behavior and demonstrably unable 
to obtain or retain employment.  

Under the revised criteria of Diagnostic Code 9411, a 100 
percent rating is warranted for total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In this case, the veteran exhibits a sufficient number of 
symptoms under either the old or the revised regulations, at 
least since they became effective, such that assignment of a 
total rating is warranted.  See 38 C.F.R. § 4.21 (1998).  At 
the time of the veteran's discharge from the hospital in 
April 1996, his global assessment of functioning (GAF) score 
was 40, indicative of major impairment in several areas.  See 
Cathell v. Brown, 8 Vet. App. 539, 542 (1996).  A VA 
examination report of February 1997 reflects that the 
veteran's GAF was 45.  The examiner reported an Axis I 
diagnosis of PTSD and alcohol dependence in remission for 
three years.  The examiner noted on the Axis V diagnosis, 
which included the GAF of 45, that the veteran was unable to 
keep a job and was troubled by his psychiatric condition on 
an almost daily basis.  He stated that there was not much 
change in the past year.  Despite an accompanying VA 
psychological report that indicated exaggeration of symptoms, 
the VA psychiatrist did not find the veteran to be 
manipulative or narcissistic as reported in the past.  In 
July 1997, the VA psychiatrist offered his opinion that the 
veteran was generally unemployable, in large part due to his 
PTSD and anxiety symptoms.  

The veteran's treating VA psychiatrist also submitted a 
statement in June 1997 outlining the veteran's difficulties 
with PTSD, including panic attacks at least twice a week.  
The psychiatrist noted that the veteran avoided all 
potentially stressful situations because of his panic and 
anger, limiting his ability to perform the activities of 
daily living.  He reported that the veteran could not work in 
a closed area due to his anxiety and paranoia, and could not 
work in construction, regardless of his back disability, 
because of the loud noises and ground vibrations.  

The record is supplemented by the veteran's testimony on two 
occasions and several statements from family members and 
friends.  The veteran's testimony and the statements of his 
former spouse clearly document the veteran's increased 
symptomatology.  He described nightmares and flashbacks 
regularly, and in his own words, he "battles depression 
constantly."  He said that he only participated in family 
events if they were held outdoors and he could not tolerate 
more than a few close relatives at a time.  He apparently had 
no real social relationships and was unable to maintain a 
filing job for 15 minutes a day, three days a week.  He had 
limited self-care and was reminded regularly about his 
personal hygiene.  His former spouse stated that she was his 
primary caretaker and did his shopping for food and clothing.  
She also said that although they live together, the veteran 
sometimes would spend an entire day without speaking to her.  

The record is replete with instances of the veteran's 
antisocial behavior and his spotty job history is well 
documented.  Although he is in receipt of Social Security 
Administration benefits primarily for his back disability, 
his secondary psychiatric diagnoses also contributed to his 
disability finding for Social Security.  There is no medical 
evidence specifically to the effect that the veteran would be 
able to work if only his service-connected mental disability 
was considered.  Rather, at least since the onset of 
increasing symptoms due to PTSD, it appears the veteran's 
service-connected psychiatric disability is the primary 
source of industrial impairment.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1996) (the Board's task is to make 
findings based on the evidence of record-not to supply 
missing facts in claim for an unemployability rating due to 
PTSD).  Accordingly, in light of the evidence of the severity 
of the veteran's symptomatology associated with his reactive 
depression, anxiety neurosis and PTSD, a 100 percent rating 
is warranted.  










ORDER

Entitlement to a total rating of 100 percent for reactive 
depression with anxiety neurosis and PTSD is granted, subject 
to the regulations governing the award of monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

